Case 3:21-cv-10912-RHC-KGA ECF No. 1-1, PageID.5 Filed 04/22/21 Page 1 of 31




                               EXHIBIT A
Case 3:21-cv-10912-RHC-KGA ECF No. 1-1, PageID.6 Filed 04/22/21 Page 2 of 31




                               EXHIBIT A
Case 3:21-cv-10912-RHC-KGA ECF No. 1-1, PageID.7 Filed 04/22/21 Page 3 of 31




                               EXHIBIT A
Case 3:21-cv-10912-RHC-KGA ECF No. 1-1, PageID.8 Filed 04/22/21 Page 4 of 31




                               EXHIBIT A
Case 3:21-cv-10912-RHC-KGA ECF No. 1-1, PageID.9 Filed 04/22/21 Page 5 of 31




                               EXHIBIT A
Case 3:21-cv-10912-RHC-KGA ECF No. 1-1, PageID.10 Filed 04/22/21 Page 6 of 31




                                EXHIBIT A
Case 3:21-cv-10912-RHC-KGA ECF No. 1-1, PageID.11 Filed 04/22/21 Page 7 of 31




                                EXHIBIT A
Case 3:21-cv-10912-RHC-KGA ECF No. 1-1, PageID.12 Filed 04/22/21 Page 8 of 31




                                EXHIBIT A
Case 3:21-cv-10912-RHC-KGA ECF No. 1-1, PageID.13 Filed 04/22/21 Page 9 of 31




                                EXHIBIT A
Case 3:21-cv-10912-RHC-KGA ECF No. 1-1, PageID.14 Filed 04/22/21 Page 10 of 31




                                EXHIBIT A
Case 3:21-cv-10912-RHC-KGA ECF No. 1-1, PageID.15 Filed 04/22/21 Page 11 of 31




                                EXHIBIT A
Case 3:21-cv-10912-RHC-KGA ECF No. 1-1, PageID.16 Filed 04/22/21 Page 12 of 31




                                EXHIBIT A
Case 3:21-cv-10912-RHC-KGA ECF No. 1-1, PageID.17 Filed 04/22/21 Page 13 of 31




                                EXHIBIT A
Case 3:21-cv-10912-RHC-KGA ECF No. 1-1, PageID.18 Filed 04/22/21 Page 14 of 31




                                EXHIBIT A
Case 3:21-cv-10912-RHC-KGA ECF No. 1-1, PageID.19 Filed 04/22/21 Page 15 of 31




                                EXHIBIT A
Case 3:21-cv-10912-RHC-KGA ECF No. 1-1, PageID.20 Filed 04/22/21 Page 16 of 31




                                EXHIBIT A
Case 3:21-cv-10912-RHC-KGA ECF No. 1-1, PageID.21 Filed 04/22/21 Page 17 of 31




                                EXHIBIT A
Case 3:21-cv-10912-RHC-KGA ECF No. 1-1, PageID.22 Filed 04/22/21 Page 18 of 31




                                EXHIBIT A
Case 3:21-cv-10912-RHC-KGA ECF No. 1-1, PageID.23 Filed 04/22/21 Page 19 of 31




                                EXHIBIT A
Case 3:21-cv-10912-RHC-KGA ECF No. 1-1, PageID.24 Filed 04/22/21 Page 20 of 31




                                EXHIBIT A
Case 3:21-cv-10912-RHC-KGA ECF No. 1-1, PageID.25 Filed 04/22/21 Page 21 of 31




                                EXHIBIT A
Case 3:21-cv-10912-RHC-KGA ECF No. 1-1, PageID.26 Filed 04/22/21 Page 22 of 31




                                EXHIBIT A
Case 3:21-cv-10912-RHC-KGA ECF No. 1-1, PageID.27 Filed 04/22/21 Page 23 of 31




                                EXHIBIT A
Case 3:21-cv-10912-RHC-KGA ECF No. 1-1, PageID.28 Filed 04/22/21 Page 24 of 31




                                EXHIBIT A
Case 3:21-cv-10912-RHC-KGA ECF No. 1-1, PageID.29 Filed 04/22/21 Page 25 of 31




                                EXHIBIT A
Case 3:21-cv-10912-RHC-KGA ECF No. 1-1, PageID.30 Filed 04/22/21 Page 26 of 31




                                EXHIBIT A
Case 3:21-cv-10912-RHC-KGA ECF No. 1-1, PageID.31 Filed 04/22/21 Page 27 of 31




                                EXHIBIT A
Case 3:21-cv-10912-RHC-KGA ECF No. 1-1, PageID.32 Filed 04/22/21 Page 28 of 31




                                EXHIBIT A
Case 3:21-cv-10912-RHC-KGA ECF No. 1-1, PageID.33 Filed 04/22/21 Page 29 of 31




                                EXHIBIT A
Case 3:21-cv-10912-RHC-KGA ECF No. 1-1, PageID.34 Filed 04/22/21 Page 30 of 31




                                EXHIBIT A
Case 3:21-cv-10912-RHC-KGA ECF No. 1-1, PageID.35 Filed 04/22/21 Page 31 of 31




                                EXHIBIT A
